FILED
                            NOT FOR PUBLICATION                               AUG 01 2011

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


CESAR OCTAVIO HERNANDEZ PEREZ,                     No. 10-71269

              Petitioner,                          Agency No. A089-294-512

  v.
                                                   MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                        Argued and Submitted July 11, 2011
                               Seattle, Washington


Before: CLIFTON and N.R. SMITH, Circuit Judges, and KORMAN, Senior
District Judge.**

       Cesar Octavio Hernandez Perez, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ decision affirming an


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
            The Honorable Edward R. Korman, Senior United States District
Judge for the Eastern District of New York, sitting by designation.
Immigration Judge’s denial of his applications for asylum, withholding of removal,

and protection under the Convention Against Torture. Although we sustain most of

the BIA’s opinion, it appears that the BIA failed to deal with at least one argument

properly presented to it by Hernandez Perez. We thus grant in part and deny in

part the petition for review, and remand for further proceedings.

      We do not fault the BIA’s decision as far as it went, but Hernandez Perez

made arguments that the BIA did not deal with in its decision, which concluded

that Hernandez Perez failed to establish the requisite nexus between the harm he

suffered and his political opinion. In particular, the BIA failed to discuss

Hernandez Perez’s argument that he was persecuted for being a whistleblower. See

Sagaydak v. Gonzales, 405 F.3d 1035, 1040 (9th Cir. 2005)(“IJs and the BIA are

not free to ignore arguments raised by a petitioner.”). Although whistleblowing is

not always an exercise of political opinion, whistleblowing against corrupt

government officials “may constitute political activity sufficient to form the basis

of persecution on account of political opinion.” Grava v. INS, 205 F.3d 1177, 1181

(9th Cir. 2000). While the BIA need not explicitly address in its decision every

issue raised during the course of its review, the BIA must still consider all the

issues raised and “announce its decision in terms sufficient to enable a reviewing

court to perceive that it has heard and thought and not merely reacted.” Najmabadi


                                           2
v. Holder, 597 F.3d 983, 990 (9th Cir. 2010) (quoting Lopez v. Ashcroft, 366 F.3d

799, 807 n.6 (9th Cir. 2004)). Here, the BIA made no reference to Hernandez

Perez’s whistleblower claim in its decision and gave no explanation for its denial.

      The BIA also failed to reference the Country Report on Guatemala in its

decision. “Country reports are accorded special weight in removal proceedings.”

Aguilar-Ramos v. Holder, 594 F.3d 701, 705 n.6 (9th Cir. 2010). A failure by the

IJ or the BIA to consider evidence of country conditions during removal

proceedings “constitutes reversible error.” Id. at 705. Here, there was no reference

in the BIA’s decision to the Country Report on Guatemala or the information

contained within it.

      The BIA did not, however, violate 8 C.F.R. § 1003.1(d)(3) when it

determined that Hernandez Perez failed to provide a sufficient evidentiary basis for

the claim that Hernandez Perez’s father was killed by the National Police. After

weighing the evidence submitted by Hernandez Perez, the IJ found that there was

no factual basis to support the assertion that members of the National Police were

behind the attack on Hernandez Perez’s father. AR 58. The BIA’s determination

here was grounded on this finding and was not improper factfinding.




                                          3
      We remand to the BIA so that it may consider and demonstrate in its

decision that it considered both Hernandez Perez’s whistleblower argument and the

Country Report on Guatemala.

      Each party shall bear its own costs for this petition for review.

      PETITION FOR REVIEW GRANTED in part; DENIED in part;

REMANDED.




                                          4